Exhibit 10.2



SECOND AMENDED AND RESTATED
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”) is dated as of December 10, 2001, and
amended and restated as of October 25, 2006 (the “Restatement Date”), by and
between DISCOVERY LABORATORIES, INC., a Delaware corporation (“Borrower”), and
PHARMABIO DEVELOPMENT INC., a North Carolina corporation, d/b/a NovaQuest
(“Lender”).


WHEREAS, Borrower and Lender previously entered into that certain Security
Agreement dated as of December 10, 2001 (the “Original Security Agreement”), and
amended and restated by the Amended and Restated Security Agreement dated as of
November 3, 2004 (the “Amended and Restated Security Agreement”);


WHEREAS, Borrower and Lender wish to amend and restate the Amended and Restated
Agreement in its entirety as set forth in this Agreement;


WHEREAS, Borrower and Lender are parties to the Loan Agreement dated as of
December 10, 2001, as amended and restated as of November 3, 2004, and further
amended and restated as of the date hereof (as amended, modified or supplemented
from time to time, the “Loan Agreement”), pursuant to which, among other things,
Borrower is delivering to Lender the Note (as defined in the Loan Agreement);
and


WHEREAS, it is a condition precedent to the performance of Lender under the Loan
Agreement that Borrower enter into this Agreement;


NOW, THEREFORE, in consideration of the benefits to Borrower, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereby amend and restate the Amended and
Restated Security Agreement in its entirety and hereby agree as follows:


1. Definitions. The following terms, as used in this Agreement, shall have the
following meanings:


“Cash Proceeds”; “Certificated Securities”; “Chattel Paper”; “Consumer Goods”;
“Commercial Tort Claims”; “Commodity Accounts”; “Commodity Contracts”; “Deposit
Accounts”; “Documents”; “Electronic Chattel Paper”; “Equipment”; “Financial
Assets”; “Fixtures”; “General Intangibles”; “Goods”; “Instruments”; “Inventory”;
“Investment Property”; “Letter-of-Credit Rights”; “Letters-of-Credit”;
“Negotiable Instruments”; “Noncash Proceeds”; “Payment Intangibles”; Promissory
Notes”; Securities”; Securities Accounts”; “Securities Entitlements”; Software”;
“Tangible Chattel Paper” and “Uncertificated Securities” shall each have the
meaning set forth in the UCC.


1

--------------------------------------------------------------------------------


“Collateral” shall mean all right, title and interest of Borrower in, to and
under any and all of the following, whether now existing or hereafter existing
or acquired from time to time: (i) any and all Certificated Securities, Chattel
Paper, Consumer Goods, Contracts, Contract Rights, Commercial Tort Claims,
Commodity Accounts, Commodity Contracts, Data, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Fixtures, General
Intangibles, Goods, Instruments, Intellectual Property, Inventory, Investment
Property, Letter-of-Credit Rights, Letters-of-Credit, Marketing Materials,
monies, Negotiable Instruments, Payment Intangibles, Promissory Notes, Product
Registrations, Receivables, Records, Securities, Securities Accounts, Securities
Entitlements, Software, Tangible Chattel Paper and Uncertificated Securities;
(ii) to the extent not covered by clause (i) of this definition, all other
personal property, whether tangible or intangible, and (iii) any and all
Proceeds, including Cash Proceeds and Noncash Proceeds, of any and all of the
foregoing; provided, however, for the purposes of this Agreement, the term
“Collateral” shall not include, and Borrower shall not be deemed to have granted
a security interest in, any of Borrower’s rights or interests in (i) any
property or equipment acquired by Borrower pursuant to transactions described in
Sections 6.04(d) and 6.04(e) of the Loan Agreement; provided, that immediately
upon the lapse or termination of any Permitted Lien on such property or
equipment, the Collateral shall include, and Borrower shall be deemed to have
granted a security interest in, all such property and equipment, or (ii) any
license Contract or agreement to which Borrower is a party or any of its rights
or interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, Contract or agreement or otherwise,
result in a breach of the terms of, or constitute a default under any license,
Contract or agreement to which Borrower is a party (other than to the extent
that any such term would be rendered ineffective pursuant to the UCC or any
other applicable law (including the Bankruptcy Code, 11 U.S.C. Sec. 362(a)) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
Borrower shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect.


“Contracts” shall mean all contracts, agreements, commitments, understandings
and arrangements (including without limitation the Sublicense and any other
license agreement) between Borrower and one or more other parties, or under or
with respect to which Borrower has rights, including, without limitation, those
listed on Schedule 3(e)(ii) and Schedule 3(e)(iii) attached hereto.


“Contract Rights” shall mean all rights of Borrower (including, without
limitation, all rights to payment or property) under any Contract.


“Copyrights” shall mean, collectively, all copyrights (whether such copyrights
are statutory or common law, whether established or registered in the United
States or any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished) and all
copyright registrations and applications, and in each case, whether now owned or
hereafter created or acquired, together with any and all (i) rights and
privileges arising under applicable law with respect to the use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof, (iii)
income, fees, royalties, damages, claims and payments now or hereafter due or
payable with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.


2

--------------------------------------------------------------------------------


“Data” shall mean any and all preclinical, clinical and manufacturing data or
results and other similar data.


“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body, including
any central bank.


“IND” shall mean an “investigational new drug application,” as such term is
defined under the FFDCA.


“Intellectual Property” shall mean all intellectual property, proprietary rights
and similar property or rights of every kind and nature now owned or hereafter
acquired, including, without limitation, Patents, Trademarks, Copyrights, domain
names, trade secrets and trade secret rights, inventions, designs, confidential
or proprietary technical and business information, Know-How, show-how or other
data or information, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing; provided, however, that
“Intellectual Property” shall not include any “shrink-wrap” or “off-the-shelf”
software, operating programs and “office suites” used by Borrower in its
internal operations and which is generally commercially available.


“Know-How” shall mean all know-how and other information, including, without
limitation, ideas, discoveries, inventions, data, techniques, specifications,
processes, procedures, manufacturing and technical information, results from
experiments and tests, instructions, methods, formulae, designs, plans,
sketches, records, confidential analyses, interpretations of information, and
trade secrets, or any similar items, in any media form, whether or not tangible,
including, without limitation, any paper or electronic form.


“Marketing Materials” shall mean marketing materials, advertising materials,
training materials, product data, price lists, mailing lists, sales materials,
market information (e.g., customer, sales and competitor data), promotional
materials, artwork for the production of packaging components, and other
materials, and in each case whether now existing or owned or hereafter arising
or acquired.


“Obligations” shall mean all indebtedness, obligations and liabilities of
Borrower to Lender arising under or in connection with the Note (as defined in
the Loan Agreement) and under or in connection with each of the Loan Agreement
and this Agreement, including any amendment, modification, extension,
refinancing or restructuring thereof.


“Patents” shall mean all of the following whether now owned or hereafter
acquired: (a) all patents of the United States or any other country, all
registrations and recordings thereof, and all applications for patents of the
United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
other country, including, without limitation, those listed on Schedule 3(e)(i)
attached hereto, (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use or sell the
inventions disclosed or claimed therein and (c) all income, fees, royalties,
damages, claims and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages and payments for past, present
or future infringements thereof.
 
3

--------------------------------------------------------------------------------


“Proceeds” shall mean, collectively, all “proceeds,” as such term is defined in
the UCC, and in any event shall include, without limitation, any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any value received as a
consequence of the possession of any Collateral and any payment received from
any insurer or other person or entity as a result of the destruction, loss,
theft, damage or other involuntary conversion of whatever nature of any asset or
property that constitutes Collateral, and shall include (a) any claim against
any third party for (and the right to sue and recover for and the rights to
damages or profits due or accrued arising out of or in connection
with) (i) past, present or future infringement of any Patent now or hereafter
owned, (ii) past, present or future infringement or dilution of any Trademark
now or hereafter owned or injury to the goodwill associated with or symbolized
by any Trademark now or hereafter owned, (iii) past, present or future
infringement of any Copyright now or hereafter owned and (b) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.


“Product” shall mean the product currently known as Surfaxin, as such name may
change from time to time, for any and all formulations and delivery mechanisms,
and for any and all indications.


“Product Registration” means with respect to any country, the registrations,
permits, licenses, consents, authorizations and other approvals and pending
applications and requests therefor, required by applicable Governmental
Authorities relating to the marketing, sale, distribution, pricing and
reimbursement of any products in such country, including, without limitation,
INDs and NDAs, marketing authorizations, and any supplements or amendments to
any of the foregoing, and any other equivalent of the foregoing, in each case
whether now existing or owned or hereafter arising or acquired, and including
all filings and files with respect thereto, including, without limitation, all
documents referred to in the complete regulatory chronology for any product
registration, and including, without limitation, those listed on Schedule
3(e)(v) attached hereto.


“Receivable” shall mean any “account” as such term is defined in the UCC, and,
in any event, shall include, but shall not be limited to, all of Borrower’s
rights to payment for goods sold, leased or licensed or services performed by
Borrower, whether now in existence or arising from time to time hereafter,
including, without limitation, rights evidenced by an account, note, contract,
security agreement, chattel paper or other evidence of indebtedness or security,
together with (a) all security pledged, assigned, hypothecated or granted to or
held by Borrower to secure the foregoing, (b) all of Borrower’s right, title and
interest in and to any goods, the sale of which gave rise thereto, (c) all
guarantees, endorsements and indemnifications on, or of, any of the foregoing,
(d) all powers of attorney for the execution of any evidence of indebtedness or
security or other writing in connection therewith, (e) all books, records,
ledger cards and invoices relating thereto, (f) all evidences of the filing of
financing statements and other statements and the registration of other
instruments in connection therewith and amendments thereto, notices to other
creditors or secured parties, and certificates from filing or other registration
officers, (g) all credit information, reports and memoranda relating thereto and
(h) all other writings related in any way to the foregoing.


4

--------------------------------------------------------------------------------


“Records” shall mean records, documents and files, including files pertaining to
Product Registrations, Intellectual Property, drug master files, correspondence
with the FDA and other Governmental Authorities, validation documents and data,
market studies, sales histories and quality control histories, accounting
records, sales records, suppliers lists, price lists, forecasts, market studies,
customer service and inquiry or complaint records, laboratory notebooks, quality
assurance/control procedures and records, product and raw material
specifications, regulatory compliance filings and other regulatory records,
product operation manuals and instructions, standard operating procedures and
written medical records, and in each case whether now existing or owned or
hereafter arising or acquired, in any media form, whether or not tangible,
including, without limitation, any paper or electronic form; provided, that,
notwithstanding any provision in this Agreement to the contrary, Borrower shall
not deliver to Lender any Records the delivery of which would violate applicable
patient privacy laws or contractual provisions or written policies or protocols
governing the conduct of clinical trials.


“Sublicense” shall mean the Sublicense Agreement dated October 28, 1996, between
Johnson & Johnson and Ortho Pharmaceutical Corporation, as licensors, and
Borrower (as successor to Acute Therapeutics, Inc.), as licensee (including any
amendment, restatement, replacement, etc., thereof).


“Trademarks” shall mean all of the following whether now owned or hereafter
acquired: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office, any State of the United States or any similar offices in any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including, without limitation, those listed on Schedule
3(e)(iv) attached hereto, (b) all income, fees, royalties, damages, claims and
payments now or hereafter due or payable with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (c) all goodwill associated therewith or symbolized
thereby, and (d) all other assets, rights and interests that uniquely reflect or
embody such goodwill.


“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof and
as in effect from time to time in the State of Delaware.


All capitalized terms not expressly defined herein shall have the meanings set
forth in the Loan Agreement.


2. Grant of Security Interests. As security for the prompt and complete payment
and performance of all of the Obligations, Borrower does hereby pledge and
hypothecate unto Lender, and does hereby grant to Lender a continuing security
interest of first priority (except as otherwise provided in this Agreement and
the Loan Agreement) in, all of the right, title, and interest of Borrower in,
to, and under the Collateral. For the avoidance of doubt, the Collateral
described in this Agreement includes the Collateral as defined in the Amended
and Restated Security Agreement (the “Existing Collateral”). This Agreement
shall not constitute a novation and Borrower and Lender acknowledge that it is
the intent of the parties that Lender maintains a continuous perfected first
priority security interest in all Existing Collateral pursuant to the Original
Security Agreement, the Amended and Restated Security Agreement and this
Agreement.


5

--------------------------------------------------------------------------------


3. Representations and Warranties of Borrower. Borrower represents and warrants
to Lender, as of the Restatement Date, as follows:


(a) The execution and delivery by Borrower of this Agreement and the financing
statements described herein (collectively, the “Security Documents”), and the
performance of the terms and obligations therein, are within Borrower’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of Borrower. The Security Documents have been duly executed and
delivered by Borrower and constitute valid and legally binding obligations of
Borrower enforceable against Borrower in accordance with their terms except as
such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and as to limitations on the enforcement of the remedy of
specific performance and other equitable remedies.
 
(b) Borrower is the owner or licensee of the Collateral and has good, valid and
marketable title to the Collateral (or, in the case of leased or licensed
property, sufficient rights therein to perform its obligations under this
Agreement), free and clear of all Liens except for those in favor of Lender and
Permitted Liens.


  (c) Except for the filing of financing statements with the State of Delaware
and, only in the case of any Patent and Trademark matters, filings with the
United States Patent and Trademark Office (“PTO”) and, only in the case of any
Copyright matters, filings with the United States Copyright Office (“Copyright
Office”), necessary to perfect the security interests created hereunder, no
authorization, approval, or other action by, and no notice to or filing with,
any U.S. Governmental Authority is required either for the grant by Borrower of
the security interest hereunder or for the execution, delivery, or performance
of this Agreement by Borrower or, assuming compliance by Lender with the
requirements set forth in the UCC or imposed on Lender by the PTO or Copyright
Office with respect to attachment and perfection of security interests, for the
perfection of such security interest or the exercise by Lender of its rights
hereunder to the Collateral located in the U.S., except for those elements of
Collateral that constitute monies or Deposit Accounts. Upon the execution of
this Agreement and the completion of such filings in compliance with all
applicable legal requirements, Lender will have a perfected security interest in
the Collateral located in the U.S. (other than those elements of Collateral that
constitute monies or Deposit Accounts) prior to all other Liens except Permitted
Liens.


(d) Neither the execution or delivery by Borrower of the Security Documents, nor
the performance of their respective terms and obligations, will: (i) violate
Borrower’s charter or bylaws; (ii) constitute a material breach or default under
any agreement or instrument to which Borrower is a party or by which Borrower is
bound; (iii) violate any applicable law, rule or regulation; or (iv) violate any
order, writ, injunction, decree or judgment of any court or governmental
authority applicable to or binding upon Borrower.


6

--------------------------------------------------------------------------------


(e) Set forth on Schedule 3(e)(i) attached hereto is a true and complete list of
all Patents owned by Borrower (including patent/application number,
jurisdiction, and brief description). Set forth on Schedule 3(e)(ii) attached
hereto is a true and complete list of all Patents licensed by Borrower from any
third party (including patent/application number, owner/licensor, jurisdiction,
and brief description) and a brief description of the license agreement. Set
forth on Schedule 3(e)(iii) attached hereto is a true and complete list of any
Contracts or agreements to which Borrower is a party and under which Borrower
licenses any Patents, or other Intellectual Property, to or from any third
party, which is not set forth on Schedule 3(e)(ii). Set forth on Schedule
3(e)(iv) attached hereto is a true and complete list of Trademarks owned by
Borrower (including, if applicable, trademark/application number, jurisdiction,
and a brief description). Set forth on Schedule 3(e)(v) attached hereto is a
true and complete list of all material Product Registrations. On each schedule
prepared pursuant to this clause (e), items that constitute Intellectual
Property relating to the Product have been clearly identified as such.


(f) The representations and warranties contained in Article IV of the Loan
Agreement are true and correct in all material respects.


4. Transfer of Collateral and Other Liens. The provisions of Sections 6.02 and
6.04 of the Loan Agreement are hereby incorporated herein by reference.


5. Other Financing Statements. Borrower represents and warrants with Lender
that, except for the financing statements filed by Borrower in connection with
the Original Security Agreement and the Amended and Restated Security Agreement
and as set forth on Schedule 5 attached hereto, there exists no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) in the United States or, to Borrower’s knowledge, outside the
United States covering or purporting to cover any security interest of any kind
in the Collateral. Borrower covenants to Lender that it will not execute or
authorize to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction), or
file any amendment to any financing statement listed on Schedule 5 not permitted
by the Loan Agreement, relating to the Collateral, as applicable, except
financing statements (or similar statements or instruments of registration under
the law of any jurisdiction) filed or to be filed in respect of Permitted Liens
and financing statements covering the security interests granted to Lender by
Borrower.


6. Further Assurances. 


(a) Borrower, upon reasonable request of Lender, will promptly deliver and
execute or cause to be delivered and executed, in form and content satisfactory
to Lender, any financing, continuation, termination, or security interest filing
statements, security agreement, assignment, or other document or instrument as
Lender may reasonably request in order to perfect, preserve, maintain, or
continue the perfection of Lender’s security interest in the Collateral, or its
priority, including without limitation any document or instrument necessary to
record Lender’s security interest in any state or county of any state, the
United States Patent and Trademark Office or the United States Copyright Office.
Borrower will pay the reasonable costs of filing any financing, continuation,
termination, or security interest filing statement, assignment or other document
or instrument as well as any recordation or transfer tax required by law to be
paid in connection with the filing or recording thereof. Without limiting the
foregoing, Lender is hereby authorized to file one or more financing statements,
continuation statements, or other documents for the purpose of perfecting or
continuing the security interest granted by Borrower, without the signature of
Borrower, and naming Borrower as debtor and Lender as secured party; provided,
that Lender shall provide copies of all such documents to Borrower. Lender
acknowledges that it has no present intention to file or record any security
interest financing statements or other documents or instruments in any
jurisdiction outside the United States and agrees to discuss any action
otherwise with Borrower prior to taking such action.


7

--------------------------------------------------------------------------------


(b) Borrower will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to Lender from time to time such lists, descriptions and
designations of its Collateral, documents of title, vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, as
reasonably requested by Lender or which is necessary to perfect, preserve or
protect its security interest in the Collateral.
 
(c) (i) Upon the irrevocable payment in full of all Obligations, the security
interest of Lender in the Collateral shall terminate. In connection with such
termination, Lender shall, at the request and expense of Borrower, promptly, and
in no event later than ten (10) Business Days thereafter, execute and deliver to
Borrower all UCC termination statements and similar documents that Borrower
shall reasonably request to evidence such termination or release, including
without limitation any document or instrument necessary to record the
termination or release of Lender’s security interest in any state or county of
any state, the United States Patent and Trademark Office or the United States
Copyright Office. Any execution and delivery of UCC termination statements and
similar documents pursuant to this Section 6(c) shall be without recourse to or
warranty by Lender. If Lender shall fail to provide such documents within ten
(10) Business Days following payment of all Obligations, Borrower may file one
or more UCC termination statements in accordance with the UCC or other documents
required by the PTO or Copyright Office to terminate the security interest
granted by Borrower to Lender under this Agreement, in each case naming Lender
as secured party; provided, that Borrower shall provide copies of all such
documents to Lender.
 
(d) Borrower agrees that it shall use its commercially reasonable best efforts
to negotiate terms of any future license, Contract or agreement to which it is a
party, including without limitation any Collaboration Arrangement (as defined in
Section 13(b)), that will not prohibit, or be breached by, the inclusion of such
future license, Contract or agreement in the Collateral.


8

--------------------------------------------------------------------------------


7. Additional Agreements.


(a) Insurance. Borrower shall maintain in full force and effect insurance with
sound and reputable insurance companies of the types and in the amounts that
Borrower reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
Borrower against all risks customarily insured against by similarly situated
companies.


(b) Ownership and Maintenance of the Collateral. Borrower shall, subject to
normal wear and tear, keep all tangible Collateral, if any, in good condition.
Borrower shall defend the Collateral against all claims and demands of all
persons at any time claiming any interest therein adverse to Lender. Except for
Permitted Liens, Borrower shall not make or permit to be made an assignment for
security, pledge, or hypothecation of any of the Collateral or shall grant any
other Lien in respect of the Collateral other than the security interest
securing the Obligations. Notwithstanding the foregoing, Borrower may transfer
or otherwise dispose of any of its assets or properties in the ordinary course
of business in any transaction permitted by the Loan Agreement.


(c) Taxes. Borrower shall pay as and when due and payable all taxes, levies,
license fees, assessments, and other impositions levied on the Collateral or any
part thereof for its use and operations, except for all taxes, levies, license
fees, assessments, and other impositions levied on the Collateral which are
being contested by Borrower in good faith.


(d) Litigation and Proceedings. Borrower shall commence and diligently prosecute
in its own name, as the real party in interest, for its own benefit, and at its
own expense, such suits, administrative proceedings, or other actions for
infringement or other damages as are necessary to protect the Collateral, if
failure to prosecute such proceedings would have a Material Adverse Effect.
Borrower shall provide to Lender any information with respect thereto reasonably
requested by Lender.


8. Power of Attorney. Borrower hereby appoints Lender as Borrower’s true and
lawful attorney, with full power of substitution, to do any or all of the
following, in the name, place, and stead of Borrower, as the case may be: (a)
file an abstract of this Agreement (or, if required by law or regulation, this
Agreement) or any other document describing Lender’s interest in the Collateral
with any appropriate governmental office (including, without limitation, the
State of Delaware or any political subdivision thereof and the United States
Patent and Trademark Office or the United States Copyright Office); and (b)
following an Event of Default that has occurred and is continuing and not cured
prior to the expiration of any applicable cure or grace periods set forth in the
Loan Agreement, (i) endorse Borrower’s name on all applications, documents,
papers, and instruments necessary for Lender to use or maintain the Collateral,
as applicable; (ii) ask, demand, collect, sue for, recover, impound, receive,
and give acquittance and receipts for money due or to become due under or in
respect of any of the Collateral; (iii) file any claims or take any action or
institute any proceedings that Lender may deem necessary or desirable for the
collection of any of the Collateral, or otherwise enforce Lender’s rights with
respect to any of the Collateral; (iv) assign, pledge, convey, or otherwise
transfer title in or dispose of the Collateral, to any person; and (v) take any
action and execute any instrument that Lender may deem necessary or advisable to
accomplish the purposes of this Agreement.


9

--------------------------------------------------------------------------------


9. Right to Inspect. Section 6.07(b) of the Loan Agreement is hereby
incorporated by reference and made a part hereof (mutatis mutandis).


10. Name of Borrower, Place of Business, and Location of Collateral. Borrower
represents and warrants that its correct legal name is as specified on the
signature lines of this Agreement, and each legal or trade name of Borrower for
the previous seven (7) years (if different from Borrower’s current legal name)
is as specified below the signature lines of this Agreement. Without the prior
written notice to Lender of at least fifteen (15) Business Days, Borrower will
not change its name, change its state of incorporation, dissolve, merge, or
consolidate with any other person; provided, that Borrower shall not be required
to make any disclosure to Lender hereunder that constitutes material non-public
information. Borrower represents and warrants that its state of incorporation is
as specified in the preamble to this Agreement and that the address of its chief
executive office is as specified below the signature lines of this Agreement.
The Collateral and all books and records pertaining thereto will be located at
Borrower’s chief executive office specified below or at a location of Borrower
set forth on Schedule 10. Borrower may establish a new location for the
Collateral or any part thereof, or the books and records concerning the
Collateral or any part thereof, only if (a) it shall have given to Lender prior
written notice of its intention so to do, clearly describing such new location
and providing such other information in connection therewith as Lender may
reasonably request, and (b) with respect to any such new location, it shall have
taken all action necessary to be taken by Borrower to maintain the security
interest of Lender in the Collateral intended to be granted hereby at all times
in full force and effect and, if such new location is in the United States,
fully perfected; provided, that Borrower shall not be required to make any
disclosure to Lender hereunder that constitutes material non-public information.


11. Rights and Remedies upon Default.


(a) Borrower agrees that, if any Event of Default (as defined in the Loan
Agreement) shall have occurred and is continuing and not cured prior to the
expiration of any applicable cure or grace periods set forth in the Loan
Agreement, then and in every such case, Lender, in addition to any rights now or
hereafter existing under applicable law, and upon written notice to Borrower,
shall have all rights as a secured creditor under the UCC in all relevant
jurisdictions and may:


(i)  personally, or by agents or attorneys, immediately take or retake
possession of the Collateral or any part thereof;


 (ii)  instruct the obligor or obligors on any agreement, instrument or other
obligation constituting the Collateral to make any payment required by the terms
of such agreement, instrument or obligation directly to Lender;


10

--------------------------------------------------------------------------------


(iii)  sell, assign or otherwise liquidate, or direct Borrower to sell, assign
or otherwise liquidate, any or all of the Collateral or any part thereof, and
take possession of the proceeds of any such sale or liquidation; and


(iv) take possession of the Collateral or any part thereof by directing Borrower
in writing to deliver the same to Lender at any place or places designated by
Lender; it being understood that Borrower’s obligation so to deliver the
Collateral is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, Lender shall be entitled
to a decree requiring specific performance by Lender of said obligation.


(b) In the event that an Event of Default has occurred and is continuing and not
cured prior to the expiration of any applicable cure or grace periods set forth
in the Loan Agreement, Borrower shall pay on demand all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred by or on behalf of Lender (i) in enforcing the Obligations,
and (ii) in connection with the taking, holding, preparing for sale or other
disposition, selling, managing, collecting, or otherwise disposing of the
Collateral. All of such costs and expenses (collectively, the “Liquidation
Costs”) together with interest thereon at the interest rate specified in the
Note, from the date of payment until repaid in full, shall be paid by Borrower
to Lender on demand and shall constitute and become a part of the Obligations
secured hereby. Any proceeds of sale or other disposition of the Collateral will
be applied by Lender to the payment of Liquidation Costs, and any balance of
such proceeds will be applied by Lender to the payment of the remaining
Obligations in such order and manner of application as Lender may determine.
Borrower hereby grants to Lender, as security for the full and punctual payment
and performance of the Obligations, a continuing security interest in and lien
on all now or hereafter existing balances, credits, accounts, deposits, and all
other sums credited by, maintained with, or due from Lender or any affiliate of
Lender to Borrower; and regardless of the adequacy of any Collateral or other
means of obtaining repayment of the Obligations, Lender may at any time and
without notice to Borrower set off the whole or any portion or portions of any
or all such balances, credits, accounts, deposits, and other sums against any
and all of the Obligations.
 
(c) If the sale or other disposition of the Collateral fails to satisfy in full
the Obligations, Borrower shall remain liable to Lender for any deficiency.


12. Remedies Cumulative. Each right, power, and remedy of Lender as provided for
in this Agreement or now or hereafter existing at law or in equity or by statute
or otherwise shall be cumulative and concurrent and shall be in addition to
every other right, power, or remedy provided for in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Lender of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights, powers, or remedies.


13. Amendments, Etc.


(a) No amendment or waiver of any provision of this Agreement, nor consent to
any departure by Borrower herefrom, shall in any event be effective unless the
same shall be in writing and signed by Borrower and Lender, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.


11

--------------------------------------------------------------------------------


(b) In the event that Borrower believes that it is necessary to amend the terms
of this Agreement to facilitate a Collaboration Arrangement (as defined below)
that Borrower believes is in the best interests of Borrower, then Borrower may
present in writing to Lender for Lender’s consent (which consent shall not be
unreasonably withheld) (i) a summary of the material terms and conditions of the
proposed Collaboration Arrangement and (ii) the form of the proposed amendment.
Lender shall respond to Borrower’s request as promptly as reasonably practicable
but in any event within fifteen (15) Business Days. “Collaboration Arrangement”
shall mean any future contract, agreement or other arrangement between Borrower
and any other party whereby Borrower grants or transfers any rights to such
party with respect to development or commercialization of the Product, or any
portion or component thereof, or any other similar, comparable, or related
contract, agreement, or arrangement.


14. Notices. All notices and other communications provided for hereunder shall
be in writing, shall specifically refer to this Agreement, shall be addressed to
the receiving party’s address set forth below or to such other address as a
party may designate by notice hereunder and shall be deemed to have been
sufficiently given for all purposes if (a) mailed by first class certified or
registered mail, postage prepaid, (b) sent by nationally recognized overnight
courier for next business day delivery, (c) personally delivered, or (d) made by
telecopy or facsimile transmission with confirmed receipt.


If to Lender:
PharmaBio Development Inc.
4709 Creekstone Drive
Riverbirch Bldg., Suite 200
Durham, NC 27703
Attention: President
Facsimile: (919) 998-2090


with a copy to:


Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
2500 Wachovia Capitol Center
Raleigh, NC 27601
Attention: Christopher B. Capel
Facsimile: (919) 821-6800


If to Borrower:


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attn: Chief Executive Officer and General Counsel
Facsimile: (215) 488-9301


12

--------------------------------------------------------------------------------


with a copy to: 


Dickstein Shapiro LLP
1177 Avenue of the Americas
New York, NY 10036-2714
Attention: Ira L. Kotel
Facsimile: (212) 277-6501


15. No Waiver; Remedies. No failure on the part of Lender to exercise, and no
delay in exercising, any right hereunder or under the Loan Agreement or the Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.


16. Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
permitted assigns, provided that (i) Borrower may not assign or transfer any or
all of its rights or obligations under the Security Documents, and (ii) Lender
may not assign or transfer any or all of its rights or obligations under the
Security Documents except in connection with an assignment or transfer of the
Loan Agreement pursuant to the terms of the Loan Agreement. Any assignment or
attempted assignment in violation of this Section 16 shall be null and void.


17. Severability. To the extent any provision of this Agreement is prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


18. Entire Agreement. This Agreement and the other Loan Documents and Security
Documents embody the entire agreement and understanding between the parties
hereto and supersede all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in the Loan Documents
and Security Documents shall affect, or be used to interpret, change or
restrict, the express terms and provisions of the Loan Documents and Security
Documents.


19. Further Action. Each party shall, without further consideration, take such
further action and execute and deliver such further documents as may be
reasonably requested by the other party to carry out the purposes and provisions
of the Security Documents.


20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same instrument. This Agreement may be
executed and delivered by telecopy or facsimile transmission and any execution
by such means shall be deemed an original.


13

--------------------------------------------------------------------------------


21. Governing Law. This Agreement, including, without limitation, the
interpretation, performance, enforcement, breach or termination thereof and any
remedies relating thereto, shall be governed by and construed in accordance with
the laws of the State of Delaware, United States of America, as applied to
agreements executed and performed entirely in the State of Delaware, without
regard to conflicts of law rules.


22. Internal Review. Section 8.14 of the Loan Agreement is hereby incorporated
by reference and made a part hereof (mutatis mutandis).


23. Arbitration. Section 8.15 of the Loan Agreement is hereby incorporated by
reference and made a part hereof (mutatis mutandis).


[Rest of page intentionally left blank; signatures on following page]
 


 
14

--------------------------------------------------------------------------------


[Signature page to Second Amended and Restated Security Agreement] 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective duly authorized officers, as of the date first
above written.





  BORROWER:       DISCOVERY LABORATORIES, INC.           By: /s/ John G Cooper  
Name: John G Cooper   Title: Executive Vice President and Chief Financial
Officer

 
 


Address of chief executive office of Borrower


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attn: Chief Executive Officer and General Counsel


 



  LENDER       PHARMABIO DEVELOPMENT INC.   d/b/a NOVAQUEST           By: /s/
Tom Perkins   Name: Tom Perkins   Title: Senior Vice President, Corporate
Development

 
 
15

--------------------------------------------------------------------------------



 


Schedules


 






16

--------------------------------------------------------------------------------

